Matter of Rhiannon H.-W. (Elizabeth E.H.-W.) (2018 NY Slip Op 00663)





Matter of Rhiannon H.-W. (Elizabeth E.H.-W.)


2018 NY Slip Op 00663


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


59 CAF 16-02311

[*1]IN THE MATTER OF RHIANNON H.-W., AND JUDE S.H. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; ELIZABETH E.H.-W., RESPONDENT-APPELLANT. 


HOPPE & ASSOCIATES, INC., BUFFALO (BERNADETTE M. HOPPE OF COUNSEL), FOR RESPONDENT-APPELLANT.
JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.
MICHELLE G. CHAAS, ATTORNEY FOR THE CHILD, BUFFALO.
EDWARD J. MARTNSHIN, ATTORNEY FOR THE CHILD, HAMBURG. 

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered November 21, 2016 in a proceeding pursuant to Family Court Act article 10. The order denied the motion of respondent to dismiss the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Nicholas B., 26 AD3d 764, 764 [4th Dept 2006]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court